Wade, 0. J.
1. The motion to dismiss the bill of exceptions, on the ground that no copy of the plea in abatement was sent up, is overruled, as the substance of the plea in abatement is sufficiently set forth in the petition for certiorari, so that the issues raised thereby are presented for consideration.
2. There was sufficient evidence to support the finding of the judge (who tried the case without the intervention of a jury) against the plea in abatement, upon the theory that the defendant, by an absolute and unconditional denial of liability, had waived the requirement, in the policy sued on, that the plaintiff must first pursue her remedy in the courts of the order.
3. There was evidence to support the finding of the trial judge (Supreme Circle of Benevolence v. Beall, 18 Ga. App. 425 (89 S. E. 630)), and there is no substantial merit, under the facts of this case, in the exceptions to the admission of testimony.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


George and Luke, JJ., concur.

Certiorari; from Fulton superior court—Judge Bell. October 18, 1916.
C. P. Goree, for plaintiff in error.
William, F. Buchanan, J. Ralph McClelland, contra.